Per Curiam.

This demurrer is overruled. The case stated ln the bill is either that of a partnership between the complainant and respondent, or that of a joint interest in the funds of the store, either of which cases is within the provisions of the statute of 1823 giving jurisdiction to this Court as a court of chancery.1 A discovery is necessary to enable the complainant to know his portion of the profits, and the books and accounts of the store must be produced for the purpose of malting a settlement, unless by the answer which may be filed it shall appear that the bill ought not to be sustained.

 See Revised Stat. c. 81, § 8